DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending.
Claims 10-11 are withdrawn.
Claims 1-9 are addressed on the merits herein.

Election/Restrictions
Applicant’s election of Species A, Subspecies 1A, Subspecies 2A, and Subspecies 3A in the reply filed on 4/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species or Subspecies, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the posts” in line 6, and “the posts” in line 10.  Because multiple posts are introduced, it is unclear as to what the language “the posts” refers to, and there is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the pair of posts” and “the plurality of projecting posts” and will be interpreted as such.  
In addition, claim 1 recites, “the aligned vertical members” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the two opposing vertical members” and will be interpreted as such.  
Re claim 3, claim 3 is rejected for the same recitation of “the posts” in line 18 as in the rejection of claim 1 above. It appears this language refers to “the pair of posts” and will be interpreted as such.  
In addition, claim 3 recites, “the opposing end members,” “the opposing side members,” and “the plurality of projecting posts” in lines 15-16.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to “a second pair of opposing end members,” “a second pair of opposing side members,” and “a second plurality of projecting posts” and will be interpreted as such.  Assuming this interpretation is correct, subsequent recitations referring to each of these limitations will need to be addressed as well.  
Re claim 4, claim 4 recites, “a second lower receiver” in line 2.  However, claim 4 depends on claim 1 which does not introduce a first lower receiver.  Thus, it is unclear whether there exists a first lower receiver (as lower receivers are introduced in claim 3).  It appears this language is intended to recite, “a lower receiver” and will be interpreted as such.  
In addition, claim 4 recites, “the open lower end” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to “an open lower end” and will be interpreted as such.
Re claim 6, claim 6 recites, “the stairs riser” in line 1.  There is insufficient antecedent basis for these limitations in the claim.  It appears this language refers to “the stairs riser assembly” and will be interpreted as such.
Claims 2 and 5-6, 8-9 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warford (US 2002/0153201) in view of Kjose (US 7,500,335).
Re claim 1, Warford discloses a deck apparatus (Fig. 1), comprising: 
a pair of opposing brace frames (Fig. 3, one brace frame being 301/303/rear 240, another being 302/304/240), each brace frame (301/303/rear 240, 302/304/240) having two opposing vertical members (301/303, 302/304) connected by a transverse member (rear 240, 240); 
a pair of opposing connector bases (240, see examiner comments), each connector base (240, see examiner comments) having an elongated member (240, see examiner comments), and 
a deck board top frame (230) having opposing end members (see examiner comments) and opposing side members (see examiner comments) attached at respective distal ends (Fig. 3),
a deck board (14) for disposing between the end members (see examiner comments, see also Fig. 3),
but fails to disclose the connector bases with a pair of posts extending in a first direction from respective end portions of the elongated member, the posts for being received in a respective open end of the aligned vertical members of the opposing brace frames to hold the brace frames in spaced-relation, a plurality of projecting posts each extending from a respective connection of one of the end members and one of the side members, and each of the posts for being received in an opposing upper end of a respective one of the vertical members (Warford: 301/303, 302304) of the opposing brace frames, and the deck board as a plurality of deck boards.  
However, Kjose discloses the concept of interconnecting each structure of a deck apparatus by inserting a projecting post (37) into an opening (within 32).  Thus, Warford in view of Kjose discloses the connector bases (Warford: 240, see examiner comments) with a pair of posts (Kjose: 37) extending in a first direction (Kjose: Fig. 2) from respective end portions (Kjose: Fig. 2) of the elongated member (Warford: 240, see examiner comments), the posts (Kjose: 37) for being received in a respective open end (Kjose: within 32) of the aligned vertical members (Warford: 301/303, 302/304) of the opposing brace frames (Warford: 301/303/rear 240, 302/304/240) to hold the brace frames (Warford: 301/303/rear 240, 302/304/240) in spaced-relation (Warford: Fig. 1), a plurality of projecting posts (Kjose: 37) each extending from a respective connection of one of the end members (Warford: see examiner comments) and one of the side members (Warford: see examiner comments), and each of the posts (Kjose: 37) for being received in an opposing upper end (Kjose: within 32) of a respective one of the vertical members (Warford: 301/303, 302/304) of the opposing brace frames (Warford: 301/303/rear 240, 302/304/240).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection structure of Warford with the connection structure of Kjose as claimed in order to allow for simple assembly and disassembly of individual sections.  A person of ordinary skill, when viewing Warford in view of Kjose, would be motivated to modify / substitute the connection structure of Warford with that of Kjose as doing so would allow for removal/repair/maintenance of individual sections, and would allow for separation of components for easier shipping and transportation.  
In addition, Kjose disclose the deck board as a pluarity of deck boards (22). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the deck apparatus of Warford with the deck board as a plurality of deck boards of Kjose in order to give the appearance of typical deck (instead of a platform), and to would allow for removal/repair/maintenance of individual boards instead of an entire platform, and to allow for separation of boards for easier shipping and transportation.  
Re claim 2, Warford as modified discloses the deck apparatus as recited in claim 1, wherein the deck board top frame (230) further comprises at last one transverse member (234) connected at opposing distal ends (Fig. 3) to the opposing side members (see examiner comments).
Re claim 4, Warford as modified discloses the deck apparatus as recited in claim 1, wherein each of the vertical members (301/303, 302/304) of at least one of the brace frames (301/303/rear 240, 302/304/240) further comprises a second lower receiver (42, and the interior opening into each vertical member) attached to a respective second side of the vertical member (301/303, 302/304); and further comprising: a pair of legs (32), each comprising: a plate (34) for bearing support on a surface (below 34); and a leg member (32) connected at a first end to the plate (34) and an opposing second end for being received in the open lower end (opening into each vertical member) of a respective one of the second lower receivers (42, and the interior of each vertical member) and being secured at a selected length (Fig. 3).
Re claim 6, Warford as modified discloses the deck apparatus as recited in claim 1, further comprising a stairs riser assembly (12) for being attached at a first end to the deck board top frame (230) and an opposing second end for bearing on a support surface (Fig. 1) vertically lower than (Fig. 1) the deck board top frame (230) after attaching the first end thereto (Fig. 1).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warford (US 2002/0153201) in view of Kjose (US 7,500,335) and Schwoerer (US 2009/0205906).
Re claim 5, Warford as modified discloses the deck apparatus as recited in claim 4, but fails to disclose wherein the plate further comprises an opening for receiving a support connector therethrough.
However, Schwoerer discloses wherein the plate (Fig. 6) further comprises an opening (Fig. 6) for receiving a support connector therethrough (the opening of Fig. 6 is capable of receiving a support connector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the deck apparatus of Warford wherein the plate further comprises an opening for receiving a support connector therethrough of Schwoerer in order to allow for insertion of an additional feature, such as an anchor, to maintain a position, or to reduce weight.  

Allowable Subject Matter
Claim(s) 3 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner Comments

    PNG
    media_image1.png
    917
    840
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635